 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   NADIA AGUIRRE, an Individual,         Case No.: 3:19-cv-00866-MMA-KSC
11
                Plaintiff,                 ORDER GRANTING JOINT MOTION
12                                         TO MODIFY SCHEDULING ORDER
13
          vs.

14   THE HERTZ CORPORATION, a
15   Delaware Corporation; and
     DOES 1-50, Inclusive,
16

17              Defendants.

18

19

20

21

22

23

24

25

26

27
28
 1         On March 20, 2020 Plaintiff Nadia Aguirre and Defendant The Hertz
 2   Corporation (collectively, the “Parties”) submitted a joint motion to modify the
 3   Court’s Scheduling Order Regulating Discovery and Other Pre-Trial Proceedings
 4   (Dkt. No. 12) and the Court’s February 5, 2020 Minute Order continuing the
 5   Mandatory Settlement Conference date to June 4, 2020 (Dkt. No. 17) (collectively
 6   “Scheduling Order”). Having considered the Parties’ joint motion to modify the
 7   Scheduling Order, and good cause appearing, IT IS HEREBY ORDERED:
 8         1.     All remaining deadlines in the Court’s September 27, 2019 Scheduling
 9   Order shall be continued 60 days from the date indicated on the Scheduling Order.
10   Accordingly, the deadlines will be amended as follows:
11                • Fact Discovery Cutoff: May 26, 2020;
12                • Rule 26(a)(2)(A) and (B) Disclosures: June 2, 2020;
13                • Supplemental Disclosures: June 30, 2020;
14                • MSC Briefs: July 27, 2020;
15                • Expert Discovery Cutoff: July 28, 2020; and
16                • MSJ/Dispositive Motion Cutoff: August 25, 2020.
17         2.     Additionally, the Mandatory Settlement Conference on June 4, 2020 at
18   2:30 p.m. is continued to August 3, 2020 at 2:00 p.m. Confidential Settlement Briefs
19   shall be lodged by July 27, 2020.
20         3.     The Court’s Scheduling Order shall remain unmodified in all other
21   respects, and other than as specifically modified in this order, the Court’s Scheduling
22   Order Regulating Discovery and Other Pre-Trial Proceedings (Dkt. No. 12) shall
23   remain in effect.
24         IT IS SO ORDERED.
25   Dated: March 24, 2020

26

27
28
                                                2         Case No.: 3:19-cv-00866-MMA-KSC
             ORDER GRANTING JOINT MOTION TO MODIFY SCHEDULING ORDER
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                               3       Case No.: 3:19-cv-00866-MMA-KSC
     ORDER GRANTING JOINT MOTION TO MODIFY SCHEDULING ORDER
